238 S.W.3d 203 (2007)
Todd A. VALLE, Appellant
v.
Tracy L. GREEN, Respondent.
No. WD 67477.
Missouri Court of Appeals, Western District.
October 2, 2007.
Motion for Rehearing and/or Transfer Denied November 20, 2007.
Todd A. Valle, Shawnee, KS, pro se.
David A. Lunceford, Esq., Lee's Summit, MO, for Respondent.
Before HOLLIGER, P.J., LOWENSTEIN and SMART, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 20, 2007.

ORDER
PER CURIAM.
Todd A. Valle filed an eleven point appeal from a judgment of dissolution and order of child custody. The court dismissed nine points but granted appellant review on the issue of custody and support. Affirmed. Rule 84.16(b).